DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-9 are directed to a game program.  In accordance with MPEP 2106.03, “a computer program per se (often referred to as “software per se”) when claimed as a product with any structural recitations” is not associated with one of the four categories of patent eligible subject matter.  The Examiner requests clarification and/or correction to define claims 1-9 in one of the four statutory categories of patent eligible subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,704,350 to Rigopulos.
Rigopulos discloses a rhythm game program for causing a computer to implement a function of controlling a progress of a rhythm game (e.g., see paragraph bridging columns 1 and 2) by playing a music and displaying a trigger object on a display unit (e.g., see Fig. 4; also see final paragraph of column 13), the program causing the computer to implement: an evaluation function of evaluating an operation input of an operation unit (e.g., see Fig. 4; also see final paragraph of column 13), based on a timing of the operation input for the trigger object (e.g., now indicator 151) and an operation timing associated with data used for playing the music; and an object control function of moving at least one of the trigger object and an operation position such that a distance between the trigger object and the operation position decreases, based on the operation timing corresponding to the trigger object (e.g., see Fig. 4; also see final paragraph of column 13), wherein the object control function implements a function of causing an auxiliary object (e.g., see last full paragraph of column 7) to appear when an appearance condition is satisfied, and causing the auxiliary object to execute an auxiliary operation to assist a user in a progress of a game (e.g., see last full paragraph of column 7); 
[claim 2] causing the computer to further implement a parameter control function of decreasing or increasing a value of a predetermined parameter by a predetermined value when at least no operation input is executed for the trigger object (e.g., see last full paragraph of column 7; increase/decrease of health), and a stop function of interrupting playback of the music and stopping the progress of the game when the value of the predetermined parameter reaches a limit value, wherein the object control function implements, as the auxiliary operation, a function of causing the auxiliary object to execute at least one of an operation of reducing an amount of decreasing or increasing the value of the predetermined parameter, an operation of recovering the 
[claim 3] wherein the predetermined parameter is a vitality associated with an operation object operated by the user (e.g., see last full paragraph of column 7; increase/decrease of health), and wherein the object control function implements a function of causing the operation object to execute an attack against the trigger object for which the operation input is executed, based on an evaluation of the operation input, and a function of causing the trigger object to execute an attack against the operation object when at least the operation input for the trigger object is not executed, and wherein the parameter control function implements a function of decreasing a value of the vitality by a predetermined value when the attack by the trigger object is received (e.g., see last full paragraph of column 7; increase/decrease of health); 
[claim 4] wherein the object control function implements a function of, when at least the operation input for the trigger object is not executed, before an attack against the operation object is executed, causing the auxiliary object to execute an attack against the trigger object to disappear, as the operation of reducing the amount of decreasing the value of the predetermined parameter (e.g., see last full paragraph of column 7; increase/decrease of health); 
[claim 5] wherein the object control function implements a function of causing the auxiliary object to execute the auxiliary operation, when an activation condition is satisfied (e.g., see last full paragraph of column 7; increase/decrease of health); and
[claim 8] wherein the object control function implements a function that does not cause the auxiliary object to appear, when there is a prohibition operation input of the operation unit by the user (e.g., see last full paragraph of column 7).
Claims 9 and 10 are anticipated by Rigopulos as set forth above in detail for claim 1, which is similar in claims scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rigopulos in view of U.S. Patent No. 2016/0292961 to Hamaguchi.
Rigopulos discloses all of the recited elements but is silent regarding an activation condition is winning by lottery. 
In a similar field of endeavor, Hamaguchi discloses video game processing wherein an activation is winning by lottery (e.g., see at least paragraphs 158 and 159).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Rigopulos with lottery activation as taught by Hamaguchi in order to use a known technique to improve similar devices/methods in the same way.  In this case, lottery activation manages game resources and maintain interest of the game player (e.g., see Hamaguchi at paragraph 7).   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2010/0009749 to Chrzanowski for disclosing a music video game.
U.S. Patent Application Publication No. 2011/0086705 to Chiu for disclosing a music game system and method.
U.S. Patent Application Publication No. 2011/0028214 to Bright for disclosing a music-based video game. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/            Primary Examiner, Art Unit 3715